                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
UNITED STATES OF AMERICA,               )
                                        )         CRIMINAL ACTION
                   v.                   )         NO. 4:13-40016-TSH
                                        )
ALEXANDER NDAULA,                       )
                   Defendant.           )
______________________________________ )


ORDER AND MEMORANDUM ON DEFENDANT’S AMENDED MOTION UNDER 28
  U.S.C. SEC. 2255 TO VACATE, SET ASIDE, OR CORRECT A SENTENCE BY A
           PERSON IN FEDERAL CUSTODY DISMISS (Docket No. 205)

                                        February 26, 2020

HILLMAN, D.J.

       On September 30, 2014, Alexander Ndaula (“Defendant”) pled guilty to charges of wire

fraud and conspiracy to commit wire fraud under a plea agreement with the United States of

America (the “Government”). (Docket No. 84). The Court sentenced him to twenty-one months’

imprisonment based, in part, on an offense level enhancement for an offense involving a loss

amount of more than $200,000 and less than $400,000. The Court also ordered him to make

restitution in the amount of $237,094.30. Defendant now moves to vacate his sentence and

restitution order under 28 U.S.C. § 2255. (Docket No. 205). He argues that “his sentence and

restitution amount should be corrected to reflect the correct ‘loss amount’ used to calculate his

sentencing guidelines and restitution requirement pursuant to a sentencing and restitution hearing

as had been agreed to by and between [the parties] . . . but not conducted prior to the imposition

of sentence in violation of the written Plea Agreement.” (Docket No. 205 at 1). For the following

reasons, the Court denies the motion.




                                                1
                                         Legal Standard

       Section 2255 provides for post-conviction relief “if the petitioner’s sentence (1) was

imposed in violation of the Constitution, or (2) was imposed by a court that lacked jurisdiction, or

(3) exceeded the statutory maximum, or (4) was otherwise subject to direct attack.” David v.

United States, 134 F.3d 470, 474 (1st Cir. 1998). “The catch-all fourth category includes only

assignments of error that reveal ‘fundamental defects’ which, if uncorrected, will ‘result in a

complete miscarriage of justice,’ or irregularities that are ‘inconsistent with the rudimentary

demands of fair procedure.’” Id. (quoting Hill v. United States, 368 U.S. 424, 428 (1962)).

Therefore, unless it is constitutional or jurisdictional in nature, a Section 2255 claim must show

“exceptional circumstances” warranting redress. Id. The petitioner has the burden of showing

entitlement to relief. Mack v. United States, 635 F.2d 20, 26–27 (1st Cir. 1980).

                                            Discussion

       Defendant contends that this Court should vacate its sentence and restitution order because

it did not conduct an evidentiary hearing to determine the appropriate loss amount prior to

sentencing. The Court disagrees. First, the parties’ plea agreement clearly bars any collateral

attack to the Court’s restitution order. (Docket Nos. 84 at 5, 167 at 1). Defendant has therefore

waived this aspect of his claim.

       Second, Defendant fails to establish that the plea agreement entitled him to any evidentiary

hearing on loss amount. The plea agreement lacks any language creating (or even implying the

existence of) a right to such a hearing. And although Defendant emphasizes the Court’s statement

during his Rule 11 hearing that Defendant “may be ordered to pay restitution in an amount that we




                                                 2
will determine at a hearing,[1] unless you can come to an agreement on that amount,” this statement

does not suffice to create any contractual right. (Docket No. 136 at 15). The Court is not a party

to the plea agreement and did not purport to construe the parties’ obligations under that agreement.

(Docket No. 84 at 6, 8).

       Even if Defendant did have some right to an evidentiary hearing, however, his challenge

still fails because has not shown the existence of “exceptional circumstances” justifying relief. See

David, 134 F.3d at 474; see also Knight v. United States, 37 F.3d 769, 772 (1st Cir. 1994). There

is no indication that the Government failed to introduce enough evidence to support its

calculations. Indeed, on direct appeal, the First Circuit expressly rejected the suggestion that the

evidence did not support the loss amount proposed by the Government. (Docket No. 167 at 1, 207

at 32–36). There is also no indication that Defendant lacked any opportunity to argue for a

different loss amount. During sentencing, this Court gave due consideration to Defendant’s

arguments as to why it should rely on intended loss rather than actual loss (Docket No. 159 at 10–

16)—and it did so even though Defendant did not timely object to the Government’s loss

calculation in the pre-sentence report and the Court reasonably could have treated the loss amount

as undisputed, see Fed. R. Civ. Pro. 32(f)(1), (i)(3)(A); see also Docket No. 136 at 15 (noting that

Defendant “may be ordered to pay restitution in an amount that we will determine at a hearing,

unless you can come to an agreement on that amount”) (emphasis added). That the Court did not

resolve the parties’ dispute in Defendant’s favor does not create an exceptional circumstance

warranting relief. See Knight, 37 F.3d at 772 (finding that a claim “that the district court made an

erroneous finding of fact which led to the misapplication of the sentencing guidelines” was not



1
       The Court notes that it did not mention any future evidentiary hearing. As loss amount
was determined in a subsequent hearing, Defendant arguably received the hearing referenced by
the Court.
                                                 3
based on exceptional circumstances). In the absence of any demonstration that the failure to

provide an evidentiary hearing on the issue of loss amount constituted a fundamental defect or

resulted in a complete miscarriage of justice, see David, 134 F.3d at 474, the Court denies the

motion to vacate.

                                             Conclusion

       For the reasons stated above, the Government denies Defendant’s motion to vacate his

sentence under § 2255. (Docket No. 205).

                                    Certificate of Appealability

       The statute governing appeals of final orders in habeas corpus proceedings provides that

an appeal is not permitted “[u]nless a circuit justice or judge issues a certificate of appealability.”

28 U.S.C. § 2253(c)(1). A certificate of appealability may issue “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a

“substantial showing,” a petitioner must demonstrate that “reasonable jurists could debate whether

. . . the petition should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484,

120 S. Ct. 1595 (2000) (internal quotation marks omitted). This is a low bar; a claim can be

considered “debatable” even if every reasonable jurist would agree that the petitioner will not

prevail. Miller-El v. Cockrell, 537 U.S. 322, 338, 123 S. Ct. 1029 (2003). In ruling on an

application for a certificate of appealability, a district court must indicate which specific issues

satisfy the “substantial showing” standard. 28 U.S.C. § 2253(c)(3).

       I deny a certificate of appealability because I find that reasonable jurists could not debate

whether Defendant’s petition for writ of habeas corpus should have been decided differently. The

First Circuit has already determined that the parties’ plea agreement bars any challenge to the



                                                  4
Court’s restitution order. And Defendant offers no support for his assertion that the plea agreement

created any right to an evidentiary hearing, let alone that the absence of an evidentiary hearing

caused any miscarriage of justice.

SO ORDERED

                                                                          /s/ Timothy S. Hillman
                                                                       TIMOTHY S. HILLMAN
                                                                             DISTRICT JUDGE




                                                 5
